Citation Nr: 1609222	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  09-30 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for hepatitis C (HCV).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 







INTRODUCTION

The Veteran had active service from October 1969 to November 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran was scheduled to appear for a hearing with a Veterans Law Judge (VLJ) in November 2011.  In October 2011, she requested that the hearing be postponed due to upcoming medical procedures. 

The hearing was rescheduled for June 2012.  She failed to report for this hearing.   The Veteran has provided no explanation for her failure to report and has not since requested that the hearing be rescheduled.  Her hearing request, therefore, is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2014).

In October 2013, the Board remanded this matter for further evidentiary development.  As will be discussed in greater detail below, a review of the record reveals substantial compliance with the Board's October 2013 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  Hepatitis C was not shown during service or until many years after service. 

2.  Hepatitis C has not been related to her care to patients as a dental hygienist during service or any other event in service by competent medical opinion.


CONCLUSION OF LAW

Hepatitis C was not incurred in or the result of active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 51004, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.1024, 3.156(a), 3.159 and 3.326(a) (2014), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R.     § 3.159(b)(1).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in her possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a February 2008 pre-adjudication letter, the RO notified the Veteran of the evidence needed to substantiate her claim of service connection for hepatitis C.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist her in obtaining and the evidence it was expected that she would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA obtained the Veteran's service treatment records, private and VA treatment records, and all other identified relevant post-service treatment records.  

As requested by the October 2013 Board remand, the Veteran was afforded an appropriate VA examination, and relevant opinion has been obtained from the examiner after a review of the claims folder.  Additionally, outstanding treatment records, including Social Security Administration (SSA) records, pertaining to the Veteran's claim were also sought and all records were generated and received during the Veteran's period of active duty service.  Thus, the AOJ substantially complied with all of the Board's relevant October 2013 remand instructions and VA has no further duty to attempt to obtain any additional records or opinions or conduct additional examinations with respect to the claim being decided at this time.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  There is no indication that there is any relevant evidence outstanding in this claim, and the Board will proceed with consideration of the Veteran's appeal.

II. Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic disabilities noted in 38 C.F.R. § 3.309, which does not include hepatitis C.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

With regard to the medical evidence, a diagnosis or opinion by a health care professional is not conclusive, and is not entitled to absolute deference.  Indeed, the Court has provided guidance for weighing medical evidence.  The Court has held, for example, that in meeting the responsibility to weigh the credibility and probative value of the evidence, the Board may accept one medical opinion and reject others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995). 

But, the Board is mindful that it cannot make its own independent medical determinations, and that it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans v. West, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source. 

In addition, the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as tinnitus, hand pain, and shortness of breath, the Veteran is not competent to provide evidence as to more complex medical questions such as the etiology of hepatitis C, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

In this case, the Veteran's military occupational specialty (MOS) listed on her DD Form 214 was that of a dental hygienist.  In her October 2008 Notice of Disagreement (NOD), she contends that she was exposed to hepatitis C in service when she saw patients with sores on their mouths and gave shots to patients.  The Veteran further reported that she was unable to deny service to any patient and gloves and masks were not provided.  

The records establish that the Veteran has a current diagnosis of hepatitis C.  She has therefore met the first requirement for service connection.

However, the Board finds that there is no evidence of hepatitis C during service or until many years after discharge from service, and no competent medical opinion that relates this disability to active service.

The service treatment records are entirely negative for evidence of hepatitis C.  A November 1970 Report of Medical Examination conducted for the purposes of separation, reflected a normal endocrine system with no indication of an abnormal liver or liver trouble.  

The post service medical records are also negative for evidence of hepatitis C for many years after discharge.  SSA records reflect a diagnosis of hepatitis C and indicate that the Veteran was diagnosed in early 2004.  SSA records also show that the Veteran's "past medical history is positive for hepatitis C exposure, possible secondary to tattooing."  A July 2004 SSA record, written by Dr. A. Reyes, shows that "the [Veteran], per records, reports hepatitis C exposure, though unclear how she was exposed, though she does have risk factors of a history of a tattoo and working in a health care profession.  The [Veteran's] liver function tests (LFTs) do not represent any acute chronic process, though it is unknown what the phenotype or viral load of her hepatitis C is."

An October 2007 VA treatment record shows that the Veteran was diagnosed with hepatitis C two and a half years prior.  She was being treated and responding to treatment with reduction in the viral load.

The Veteran underwent a VA examination in April 2014.  The examiner noted the Veteran's history of working in a dental clinic in service.  Post-service, she worked as a cake decorator for 27 years and last worked in sales during the year of 2004.  The examiner noted the Veteran's risk factors, such as high risk sexual activity, other direct percutaneous exposure to blood, a tattoo done in July 1979, acupuncture done in the 1980s, and that her husband was first diagnosed with hepatitis C before her in 2004.  Upon thorough review of the Veteran's claims file and in-person examination of the Veteran, the examiner opined that the Veteran's hepatitis C was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that the Veteran left service in 1970 and was diagnosed with hepatitis C in 2005.  Her husband was also diagnosed in 2004.  The examiner also indicated that the Veteran had numerous hospitalizations and contacts with medical care between the years 1970 to 2005 with no diagnosis of hepatitis C during that period.  The examiner stated that 35 years was too long [of a gap] to find an etiological relationship.  The examiner concluded by stating that the most likely explanation for the Veteran's etiology of her hepatitis C is contact with her husband who also has hepatitis C.

The Board notes that while the Veteran is competent to report that she saw patients with sores on their mouths, gave shots to patients, was unable to deny service to any patient, and was not provided with gloves and masks, she has not shown that she is a medical professional who is competent to state that she contracted hepatitis C from her contact with patients or that such contact led to the development of her hepatitis C.  In the absence of any evidence of hepatitis C in service or until many years after discharge from service, and in the absence of any competent evidence that can relate the Veteran's current diagnosis of hepatitis C to an event in service, entitlement to service connection for this disability is not demonstrated.


ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


